DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 August 2019, 24 January 2020, 18 August 2020, 23 April 2021, and 23 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Daniel Wheaton (78,933) on 23 March 2022.

The application has been amended as follows: 
1.	(Currently Amended)	A computer-implemented method of traversing a smart contract database, comprising:

a plurality of key-value pairs (KVPs) associated with the logic map (map KVPs), wherein a subset of the plurality of map KVPs represent operations available to be performed on one or more KVPs associated with the MPT (MPT KVPs), wherein the operations available to be performed comprise at least one of traversing, reading, or removing a KVP; 
a size of the logic map; and
an index comprising a plurality of numbers, each number corresponding to an MPT KVP stored in the smart contract database or an MPT KVP that has been deleted from the smart contract database, wherein the MPT is used to store the MPT KVPs in [[a]] the smart contract database, and wherein the index is created for an MPT KVP by steps comprising:
determining a first number of the index of the logic map;
traversing the logic map using the numbers of the index and determining that the MPT KVP is not stored in or deleted from the logic map;
associating a next index number to the MPT KVP;
storing the MPT KVP in the logic map in association with the next index number; and
incrementing the size of the logic map;
determining [[a]] the first number of the index of the logic map corresponding to one of the plurality of MPT KVPs stored in the smart contract database;

determining a first value corresponding to the first key of the first KVP;
determining a second key of a second KVP of the plurality of map KVPs, wherein the second KVP represents an operation available to be performed on one or more MPT KVPs; [[and]]
retrieving a second value corresponding to the second key of the second KVP;
determining, based on a second number of the index, a third key of a third KVP of the plurality of map KVPs; and
determining a third value corresponding to the third key of the third KVP.

2.	(Currently Amended)	The computer-implemented method of claim 1, further comprising:


determining a fourth key of a fourth KVP of plurality of map KVPs; and
retrieving a fourth value corresponding to the fourth key of the fourth KVP.

3.	(Currently Amended)	The computer-implemented method of claim 1 [[2]], further comprising determining that the second number of the index is not deleted.

8. 	(Currently Amended)	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for traversing a smart contract database comprising:
generating a logic map for traversing a Merkle Patricia Tree (MPT), the logic map comprising:
a plurality of key-value pairs (KVPs) associated with the logic map (map KVPs), wherein a subset of the plurality of map KVPs represent operations available to be performed on one or more KVPs associated with the MPT (MPT KVPs), wherein the operations available to be performed comprise at least one of traversing, reading, or removing a KVP; 
a size of the logic map; and
an index comprising a plurality of numbers, each number corresponding to an MPT KVP stored in the smart contract database or an MPT KVP that has been deleted from the smart contract database, wherein the MPT is used to store the MPT KVPs in [[a]] the smart contract database, and wherein the index is created for an MPT KVP by steps comprising:
determining a first number of the index of the logic map;
traversing the logic map using the numbers of the index and determining that the MPT KVP is not stored in or deleted from the logic map;
associating a next index number to the MPT KVP;
storing the MPT KVP in the logic map in association with the next index number; and
incrementing the size of the logic map;
determining [[a]] the first number of the index of the logic map corresponding to one of the plurality of MPT KVPs stored in the smart contract database;
determining, based on the first number of the index, a first key of a first KVP of the plurality of map KVPs;
determining a first value corresponding to the first key of the first KVP;
determining a second key of a second KVP of the plurality of map KVPs, wherein the second KVP represents an operation available to be performed on one or more MPT KVPs; [[and]]
retrieving a second value corresponding to the second key of the second KVP;
determining, based on a second number of the index, a third key of a third KVP of the plurality of map KVPs; and
determining a third value corresponding to the third key of the third KVP.

9.	(Currently Amended)	The non-transitory, computer-readable medium of claim 8, the operations further comprising:


determining a fourth key of a fourth KVP of plurality of map KVPs; and
retrieving a fourth value corresponding to the fourth key of the fourth KVP.

10.	(Currently Amended)	The non-transitory, computer-readable medium of claim 8 [[9]], the operations further comprising determining that the second number of the index is not deleted.

15.	(Currently Amended)	A system, comprising:
one or more computers; and
one or more computer-readable memories coupled to the one or more computers and having instructions stored thereon which are executable by the one or more computers to perform operations for traversing a smart contract database comprising:
generating a logic map for traversing a Merkle Patricia Tree (MPT), the logic map comprising:
a plurality of key-value pairs (KVPs) associated with the logic map (map KVPs), wherein a subset of the plurality of map KVPs represent operations available to be performed on one or more KVPs associated with the MPT (MPT KVPs), wherein the operations available to be performed comprise at least one of traversing, reading, or removing a KVP; 
a size of the logic map; and
an index comprising a plurality of numbers, each number corresponding to an MPT KVP stored in the smart contract database or an MPT KVP that has been deleted from the smart contract database, wherein the MPT is used to store the MPT KVPs in [[a]] the smart contract database, and wherein the index is created for an MPT KVP by steps comprising:
determining a first number of the index of the logic map;
traversing the logic map using the numbers of the index and determining that the MPT KVP is not stored in or deleted from the logic map;
associating a next index number to the MPT KVP;
storing the MPT KVP in the logic map in association with the next index number; and
incrementing the size of the logic map;
determining [[a]] the first number of the index of the logic map corresponding to one of the plurality of MPT KVPs stored in the smart contract database;
determining, based on the first number of the index, a first key of a first KVP of the plurality of map KVPs;
determining a first value corresponding to the first key of the first KVP;
determining a second key of a second KVP of the plurality of map KVPs, wherein the second KVP represents an operation available to be performed on one or more MPT KVPs; [[and]]
retrieving a second value corresponding to the second key of the second KVP;
determining, based on a second number of the index, a third key of a third KVP of the plurality of map KVPs; and
determining a third value corresponding to the third key of the third KVP.


16.	(Currently Amended)	The system of claim 15, the operations further comprising:


determining a fourth key of a fourth KVP of plurality of map KVPs; and
retrieving a fourth value corresponding to the fourth key of the fourth KVP.

17.	(Currently Amended)	The system of claim 15 [[16]], the operations further comprising determining that the second number of the index is not deleted.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach, or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 8, and 15:
“generating a logic map for traversing a Merkle Patricia Tree (MPT), the logic map comprising: a plurality of key-value pairs (KVPs) associated with the logic map (map KVPs), wherein a subset of the plurality of map KVPs represent operations available to be performed on one or more KVPs associated with the MPT (MPT KVPs), wherein the operations available to be performed comprise at least one of traversing, reading, or removing a KVP; a size of the logic map; and an index comprising a plurality of numbers, each number corresponding to an MPT KVP stored in the smart contract database or an MPT KVP that has been deleted from the smart contract database, wherein the MPT is used to store the MPT KVPs in [[a]] the smart contract database, and wherein the index is created for an MPT KVP by steps comprising: determining a first number of the index of the logic map; traversing the logic map using the numbers of the index and determining that the MPT KVP is not stored in or deleted from the logic map; associating a next index number to the MPT KVP; storing the MPT KVP in the logic map in association with the next index number; and incrementing the size of the logic map; determining [[a]] the first number of the index of the logic map corresponding to one of the plurality of MPT KVPs stored in the smart contract database; determining, based on the first number of the index, a first key of a first KVP of the plurality of map KVPs; determining a first value corresponding to the first key of the first KVP; determining a second key of a second KVP of the plurality of map KVPs, wherein the second KVP represents an operation available to be performed on one or more MPT KVPs; and retrieving a second value corresponding to the second key of the second KVP; determining, based on a second number of the index, a third key of a third KVP of the plurality of map KVPs; and determining a third value corresponding to the third key of the third KVP.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163